MR. JUSTICE ERICKSON
delivered the opinion of the Court.
*19The sole issue raised in this original proceeding in the nature of prohibition is whether a defendant who waives a preliminary hearing in the county court and is bound over to the district court for trial may request and receive a subsequent preliminary hearing in the district court. See Crim. P. 5(c), 5(d), 7(b)(2), and 7(b)(3). This same issue was raised and decided in People ex rel. Farina v. District Court, 184 Colo. 406, 521 P.2d 778, which held that a valid waiver of the county court preliminary hearing operates as an admission by the defendant that sufficient evidence does exist to establish probable cause that the defendant committed the crimes charged. Our Rules of Criminal Procedure do not entitle a defendant to a preliminary hearing in the district court if he has previously waived a preliminary hearing in the county court. People ex rel. Farina v. District Court, supra.
Accordingly, the rule to show cause is made absolute.